Title: Thomas Jefferson to Archibald Stuart, 14 November 1811
From: Jefferson, Thomas
To: Stuart, Archibald


          
                  Dear Sir 
                   
                     Monticello 
                     Nov. 14. 11.
           
		   
		   
		  We have safely recieved the cask of timothy seed, as also the very excellent parcel of butter which you have been so kind as to send us; for which be pleased to accept my thanks, or perhaps I should more properly request you to tender them with my respects to mrs Stuart.
               You have, days since, seen the most excellent, rational & dignified message of the present 
                  president, & the documents accompanying it. in these you see the British
			 government have openly avowed that they will enforce their orders of council, that is, will keep exclusive possession of the ocean, until France will allow her manufactures to go in the ships of other nations into the continent of Europe & France herself, altho she does not permit, even in time of peace, the manufactures of any  nation to be brought to England in other ships but of the nation manufacturing them. in
			 the mean time she is taking all our vessels, which is all the war she can make on her side. and indeed the style of Foster’s correspondence is altogether a style of defiance. always affectionately yours
          
            Th:
            Jefferson
        